Case 1:19-cv-04650-AJN-SN Document 105-29 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 29
               Case 1:19-cv-04650-AJN-SN Document 105-29 Filed 03/02/21 Page 2 of 3


                                                                                                                  !
Exela-Newark
                                                                                                                  t

                                                                                                                  :
From:                              Rami Kranz <rkranz@starbucks.com>
Sent:                              Wednesday, February 6, 2019 9:53 PM
To:                                Robyn Ruderman
Subject:                           FW: Hot Shots - Fly insecticide in stores - DOH VIOLATION
Attachments:                       Hot shot violation.pdf; TRIM_20171016_011127.mp4

                                                                                                                  !




Thank you,                                                                                                        I
                                                                                                                  !


Rami Kranz CP-FS
                                                                                                                  !

Manager, Quality Assurance


New York Metro and New Jersey Region                                                                              ;


                                                                                                                  :

STARBUCKS COFFEE COMPANY
                                                                                                                  !

(646) 574-8205 <tel:(646)%20574-8205> mobile
                                                                                                                  l


rkranz@starbucks.com <mailto:rkranz@starbucks.com>




From: Rami Kranz <rkranz@starbucks.com>
Date: Monday, October 16, 2017 at 11:07 AM
To: Ross Shadix<Ross.Shadix@starbucks.com>
Cc: Kate McShane <kmcshane@starbucks.com>, Carla Ruffin <cruffin@starbucks.com>, Ron Shuler
<rshulerj@starbucks.com>, Alexis Vertucci <avertucc@starbucks.com>, Jasmine Onumah <jonumah@starbucks.com>
Subject: Hot Shots - Fly insecticide in stores - DOH VIOLATION




Hi all,




The DOH are hot for citing Hot shots in stores. By law, partners can't be in a store for more than


Four hours in a 24hr period, with only one hot shot.


Please see attached video, it shows one store with 9 hot shots on top of the

                                                             l


          CONFIDENTIAL
          CONFIDENTIAL                                                                               DEF0000141
                                                                                                     DEF0000141
             Case 1:19-cv-04650-AJN-SN Document 105-29 Filed 03/02/21 Page 3 of 3
                                                                                                                         !




FOH cabinets. Pest control company is finding out which store this is.


Attached is also a DOH violation for a hot shot in one of our stores.




Please, I ask again, for our partners safety, health and brand (protecting A grade), pass on this message


onto the DM/SM and have them all removed.




Thank you,




Rami Kranz


Manager, Quality Assurance


New York Metro & Mid Atlantic Region


STARBUCKS COFFEE COMPANY


(646) 574-8205 <tel:(646)%20574-8205> mobile


rkranz@starbucks.com <mailto:rkranz@starbucks.com>




                                                             2


      CONFIDENTIAL
      CONFIDENTIAL                                                                                          DEF0000142
                                                                                                            DEF0000142
